DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	Applicant’s response filed 7/18/2022 was received.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
2.	The objections to claims 1-2 are withdrawn in view of the corrections filed.  

3.	Claims 4 and 7 are objected to because of the following informalities:  “cm3” should be corrected to cm3 wherever it appears in each of the claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The rejections of claims 4-7 and 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention are withdrawn in view of the corrections filed.  
	
Claim Rejections - 35 USC § 103
5.	The rejection of claims 1-2, 7-8, 10-11, and 13 under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0250446) as evidenced by Zhamu et al. (US 2017/0288211) is withdrawn in view of the amendments made. 
6.	Claims 1-4, 7, 10-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0250446) in view of Hasegawa et al. (US 2016/0218349).
	Regarding claim 1, Kim teaches an all-solid-state battery (entire disclosure) comprising:
a battery supporting member 52 including an oxide-based solid electrolyte of a garnet structure (Fig. 4; P14-20, 49-65; 70-74); 
a positive electrode 51 disposed on a first surface of the battery supporting member 52 (Fig. 4; P70-74); and 
a negative electrode 53 disposed on a second surface of the battery supporting member 52 (Fig. 4; P70-74), 
wherein the positive electrode 51 includes 
a positive active material layer 63 in contact with the first surface of the battery supporting member 52 (Fig. 4; P70-74) and including a positive active material represented by Chemical Formula 1 listed below (P81-91), and 
a positive current collector 63 disposed on the positive active material layer 64 (Fig. 4; P70-74, 81, 91): 

    PNG
    media_image1.png
    63
    223
    media_image1.png
    Greyscale

(in Chemical Formula 1,

    PNG
    media_image2.png
    69
    564
    media_image2.png
    Greyscale

 M1 is one selected from Na, Mg, Al, Si, K, Ca, Sc, Ti, V, B, Cr, Cu, Zn, Ga, Ge, Rb, Sr, Y, Zr, Nb, Mo, Tc, Ru, Rh, Pd, Ag, Cd, In, Sn, Ba, W, and combinations thereof, 
and M2 is one selected from N, F, P, S, Cl, Br, I, and combinations thereof).

With respect to Chemical Formula 1 as claimed, Kim teaches the following:

    PNG
    media_image3.png
    481
    415
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    454
    412
    media_image4.png
    Greyscale

Accordingly, many of the chemical formulas as taught by Kim read on Chemical Formula 1 in which values for a1, b1, c1, d1, e1, and f1 as claimed either overlap and/or lie within the ranges as taught by Kim.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05).
	As some specific examples, Kim teaches the positive electrode active material may be LiaNibCocMndGcO2 (where 0.90<a<1.8, 0<b<0.9, 0<c<0.5, 0<d<0.5, and 0.001<e<0.1 with G being any of Mg, Al, V, Cr, Sr, and combinations thereof (reading on “M1” as claimed) (P83-84).  Each of the ranges for a, b, c, d, and e overlap or lie inside the ranges taught for corresponding a1, b1, c1, d1, and e1 as claimed.  
See also the example of LiNi1-x-yCoxMnyO2 (where 0<x<0.5 and 0<y<0.5) with x corresponding to c1 as claimed, y corresponding to d1 as claimed, and the ranges claimed lying inside the ranges taught by Kim.  Note that the M1e1 and M2f1 components are not required to be present given e1 and f1 in Chemical Formula 1 may be zero.     
Kim fails to teach wherein the positive electrode layer includes an ion conductor that is an inorganic-based compound of one or more selected from a group including trilithium borate (Li3BO3), lithium tetraborate (Li2B4O7), lithium borosilicate (LiBSiO4), lithium aluminosilicate (LiAlSiO4), lithium titanium phosphate (LiTi2(PO4)3), lithium borosilicon phosphate (Li2O-SiO2-B203-P2O5), lithium aluminum titanium phosphate (Lii.3Al.3Ti1.7(PO4)3), and lithium aluminum germanium phosphate (Lii.5Al.5Gei.s(PO4)3) as claimed.
In the same field of endeavor, Hasegawa teaches analogous art of a positive electrode active material layer that can reduce the internal resistance of an all-solid-state battery (P14), wherein the positive electrode active material layer includes a positive electrode active material can be within the genus of materials of Li(NiMnCo)O2 materials (P37), an electrolyte (“ion conductor”), a conductive aid, and a binding agent (P15, 20, 37-48).  The electrolyte (“ion conductor”) is one that has lithium ion conductivity (P42) and the specified examples include at least Li1.5Al0.5Ge1.5(PO4)3, among others (P42-45).  It is noted that the solid electrolyte of Hasegawa (claimed “supporting member including an oxide-based solid electrolyte of a garnet structure”) may also be one having a garnet crystal structure such as Li7La3Zr2O12 (P43, 60).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to provide the positive electrode active material layer of Kim with the inorganic based lithium ion conductor of Li1.5Al0.5Ge1.5(PO4)3 given Hasegawa teaches an analogous construct of a positive electrode active material layer for an all-solid-state battery that includes such in addition to the other components as taught by Kim in order to provide the predictable results of increasing the lithium ion conductivity of the positive electrode active material layer and provides a positive electrode active material layer with reduced internal resistance (P14-15; entire disclosure).
Regarding claim 2, Kim teaches wherein, in Chemical Formula 1, b1 is 0.8<b1<0.95 (see each of the cited examples above which present ranges that either overlap or lie inside that claimed).  As examples, in the taught formula of LiaNibCocMndGcO2, b is 0<b<0.9 (P83), and in the taught formula of LiNi1-x-yCoxMnyO2 where 0<x<0.5 and 0<y<0.5, the amount of Ni, equivalent to 1-x-y is in the range of 0<Ni< 1.0.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05).  
Regarding claim 3, Kim fails to disclose an average particle size of the positive active material as claimed (range claimed is 1 μm to 10 μm).  In the same field of endeavor and as already applied, Hasegawa teaches analogous art of a positive electrode active material layer that can reduce the internal resistance of an all-solid-state battery (P14), wherein the positive electrode active material can be within the genus of materials of Li(NiMnCo)O2 materials (P37), and wherein the mean particle size of the active material is in the range of 1 μm to 50 μm, and most preferably 1 μm to 6 μm (P38) with specific examples including 6 μm that anticipate the range claimed (Example 1, P72, 94).  
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to look to known average particle size ranges or examples such as that those taught by Hasegawa and provide a similar range/value for the positive electrode active material of Kim in order to provide a positive electrode active material suitable for use within a positive electrode active material layer that meets the desired electrical and ionic conductivity requirements and provides an all solid state battery with reduced internal resistance as taught by Hasegawa(P14).  
Regarding claim 4, Kim teaches wherein the positive active material layer further includes a conductive material (i.e., coating element such as aluminum, titanium – P86), or a conducting agent such as carbon black or graphite particles as examples (P87).  
Kim is silent as to the volume% range of 2the positive active material as claimed.  In the same field of endeavor and as already applied, Hasegawa teaches analogous art of a positive electrode active material layer that can reduce the internal resistance of an all-solid-state battery (P14), wherein the positive electrode active material layer includes a positive electrode active material can be within the genus of materials of Li(NiMnCo)O2 materials (P37), an electrolyte (“ion conductor”), and a conductive aid, wherein the volume percentages of these three entities are optimized relative to one another such that the total content of the solid electrolyte (“ion conductor”) and the conductive aid in the positive electrode active material is 10 vol% to 40 vol% with respect to the total volume of the positive electrode active material layer (not taking into account the gaps in the materials – P36) such that the volume% of the positive electrode active material is 60-90 vol% with respect to the total volume of the positive electrode active material layer (not taking into account the gaps in the materials – P36) [i.e. (100-10 = 90; 100-40 = 60, hence 60-90%].  Table 1 of Hasegawa summarizes the examples that includes values that anticipate the range claimed (e.g., Example 2 is 30.4% solid electrolyte + conductive aid, and thus 69.6 vol% active material).  
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to provide the positive electrode active material of Kim such that it is present in the range of 60-90 vol% with respect to the total volume of the positive electrode active material layer (not taking into account the gaps in the materials – P36) or the value of 69.6 vol% active material which has the lowest internal resistance of all the examples given Hasegawa teaches this range and value as suitable to provide a positive electrode active material layer with reduced internal resistance (P14; entire disclosure).
Regarding claim 7, Kim teaches wherein the positive active material layer further includes a conductive material (i.e., coating element such as aluminum, titanium – P86), or a conducting agent such as carbon black or graphite particles as examples (P87).  
Kim as modified by Hasegawa teaches the electrolyte (“ion conductor”) as part of modified Kim’s positive active material layer construct (P15, 20, 42-45; see rejection of claim 1), wherein the positive electrode active material layer of Hasegawa includes a positive electrode active material can be within the genus of materials of Li(NiMnCo)O2 materials (P37), an electrolyte (“ion conductor”), and a conductive aid, wherein the volume percentages of these three entities are optimized relative to one another such that the total content of the solid electrolyte (“ion conductor”) and the conductive aid in the positive electrode active material is 10 vol% to 40 vol% with respect to the total volume of the positive electrode active material layer (not taking into account the gaps in the materials – P36), and wherein the electron conductivity/lithium ion conductivity ratio is 2 to 500 (P15).  The content of the solid electrolyte (“ion conductor”) and the conductive aid are known result effective variables in terms of effecting electron conductivity and lithium ion conductivity, respectively (P20).  Hasegawa does not provide specified ranges for the subcomponents that make up the range of 10 vol% to 40% (i.e., the solid electrolyte (“ion conductor”) and the conductive aid); however, the courts have held the following:
The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

 “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05. 

“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382

Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.  In re Hoeschele,406 F.2d 1403, 160 USPQ 809 (CCPA 1969).

A change in form, proportions, or degree “will not sustain a patent.” Smith v. Nichols, 88 U.S. 112, 118-19 (1874).

“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.” In re Williams, 36 F.2d 436, 438 (CCPA 1929).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to determine the optimum ranges for each of the solid electrolyte (“ion conductor”) and the conductive aid within the taught parameter that the total content of the solid electrolyte (“ion conductor”) and the conductive aid in the positive electrode active material is 10 vol% to 40 vol% with respect to the total volume of the positive electrode active material layer in order to provide the optimum or workable ranges of these components and their respective functionality (i.e., the solid electrolyte (“ion conductor”) increases lithium ion conductivity, the conductive aid increases electron conductivity) (P20), with both lithium ion conductivity and electron conductivity being necessary for a positive active material layer to function within a battery construct.  Accordingly, in the absence of new or unexpected results for which objective evidence exists that is fully commensurate in scope with the claims presented, the discovery of the optimum or workable ranges by routine experimentation of the volume amounts of the solid electrolyte (“ion conductor”) and the conductive aid with reference to a total volume of the positive electrode active material layer is held as obvious in view of the case law and analysis above.  
Regarding claim 10, Kim teaches wherein the positive active material layer further includes a conductive material [i.e., a conducting agent such as carbon black or graphite particles as examples - (P87)], wherein “an amount of the conducting agent may be appropriately controlled” (P87).  Kim teaches the weight ratio of the positive electrode active material and the conducting agent may be in a range of about 99:1 to about 90:10.  Kim thus fails to explicitly teach that the conductive material is included in a 10-35 volume% range with reference to the total volume of positive electrode active material layer; however, Kim teaches an amount of conductive material, just in different terms:  parts by weight based on positive electrode active material versus a volume percent range with reference to the positive active material layer as claimed.  The court has held, “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also the teaching of Hasegawa with respect to the content of the analogous conductive material (rejection of claim 7, entirely incorporated into the present rejection).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to determine the optimum or workable amounts of the conducting agent such that the amount of positive electrode active material may be maximized to achieve a high capacity battery, while simultaneously providing a needed amount of conducting agent such that an appropriate amount of needed electronic conductivity is achieved.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also the case law quoted above [Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929); and In re Hoeschele,406 F.2d 1403, 160 USPQ 809 (CCPA 1969)].
Regarding claim 11, Kim teaches wherein the positive current collector includes one material selected from stainless steel (SUS, steel use stainless), nickel (Ni), aluminum (Al), carbon (C) (P91 teaches at least stainless steel, aluminum, nickel, and carbon).
Regarding claim 13, Kim teaches wherein the negative electrode includes a lithium metal, an alloy of the lithium metal, or a combination thereof (P94-101).

7.	Claim 3 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0250446) in view of Hasegawa et al. (US 2016/0218349) as applied to at least claim 1 above, and further in view of Takami et al. (US 2015/0086840).
Regarding claim 3, Kim as modified by Hasegawa teaches wherein the positive electrode active material can be within the genus of materials of Li(NiMnCo)O2 materials (P37), and wherein the mean particle size of the active material is in the range of 1 μm to 50 μm, and most preferably 1 μm to 6 μm (P38) with specific examples including 6 μm that anticipate the range claimed (Example 1, P72, 94).  
Furthermore, in the same field of endeavor, Takami teaches analogous art of a positive electrode active material for a lithium battery in which LiNi0.8Co0.1Mn0.1O2 particles, a species that anticipates claimed Chemical Formula 1 and is within the ranges taught by Kim, is utilized having an average particle size of 1 μm, an average particle size that anticipates the range claimed given, "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is 'anticipated' if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original); see MPEP §  2131.03.  
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to look to known average particle size ranges or examples such as the example taught by Takami and provide a similar range/value for the positive electrode active material of Kim in order to provide a positive electrode active material suitable for use within a positive electrode active material layer that meets the desired electrical and ionic conductivity requirements.  Furthermore, “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Lastly, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ("…selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). 

8.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0250446) in view of Hasegawa et al. (US 2016/0218349) as applied to at least claim 1 above, and further in view of Sakamoto et al. (US 2020/0280093).
Regarding claim 5, Kim teaches wherein the oxide-based solid electrolyte of the garnet structure is represented by Formula 1 detailed below in which L may be lithium (Li), D (equivalent to M3) may be K, Rb, or Cs, E may be La, Me may Ta, and M may be zirconium with the ranges taught at P62 such that Formula 1 of Kim generally represents a genus of materials analogous to Chemical Formula 2 as claimed.  Kim further teaches substituting components in order to optimize lithium ion conduction of the oxide (P65):

    PNG
    media_image5.png
    640
    507
    media_image5.png
    Greyscale


Kim fails to explicitly Kim fails to explicitly set forth Chemical Formula 2 or ranges that overlap/lie inside for each of the components presented which is reproduced below:
Chemical Formula 2 below: 

    PNG
    media_image6.png
    83
    268
    media_image6.png
    Greyscale

(in Chemical Formula 2, 
M3 is selected from a group including Al, Na, K, Rb, Cs, Fr, Mg, Ca, and combinations thereof, 
M4 is B, 
M5 is selected from a group including Nb, Sb, Sn, Hf, Bi, W, Se, Ga, Ge, and combinations thereof, 

    PNG
    media_image7.png
    69
    78
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    101
    113
    media_image8.png
    Greyscale


Looking to known garnet crystal structure solid oxide materials for use in all-solid-state batteries as lithium ion conducting solid electrolyte materials, Sakamoto teaches a known solid-state, lithium ion conductive material with high lithium ion conductivity with the following provisions:

    PNG
    media_image9.png
    486
    434
    media_image9.png
    Greyscale

Accordingly, Sakamoto teaches a genus of materials that reads on Chemical Formula 2 with ranges that overlap or lie inside the ranges as taught by Sakamoto for each of a2, x, y, z, and w as claimed.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05).
	For example, the overall genus LiwAxM2Re3-yOz can be rewritten selecting the specified elements and amounts as:  Li(5-7.5)B(0-2)(Zr1.5Ta0.5)O(10.875-13.125) (note the specific elements and amounts were taken from the species examples for M – P25; also note that y can also be zero as evidenced by the species examples in which the lanthanide element (Re = La) is La3).


9.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0250446) ) in view of Hasegawa et al. (US 2016/0218349) as applied to at least claims 1 and 7 above, and further in view of Satou (US 2017/0263981).
Regarding claim 9, Kim teaches wherein the positive active material layer further includes a conductive material (i.e., coating element such as aluminum, titanium – P86), or a conducting agent such as carbon black or graphite particles as examples (P87).  
Kim fails to explicitly teach that the conductive material includes one or more conductive materials selected from a group including cobalt oxide (Co3O4), cerium oxide (CeO2), indium tin oxide (ITO), indium zinc oxide (IZO), lanthanum cobalt oxide (LaCoO3), copper manganese oxide (Cu2MnO4), and silver (Ag) as claimed.  
In the same field of endeavor, Satou teaches analogous art of all-solid-state batteries and a positive electrode layer that includes a conductive additive, wherein examples thereof include carbon materials such as carbon black as taught by Kim (P87), as well as indium tin oxide (P61).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to look to known conductive materials suitable for use within a positive electrode active material layer of an all-solid state battery such as those taught by Satou including indium tin oxide and use it as the conductive additive in order to achieve the desired level of electrical conductivity within the layer, wherein the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination [MPEP 2144.07; Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945);  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)].
10.	Claim 10 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0250446) in view of Hasegawa et al. (US 2016/0218349) as applied to at least claims 1 and 7 above, and further in view of Leddy et al. (US 2007/0009771).
Regarding claim 10, Kim teaches wherein the positive active material layer further includes a conductive material [i.e., a conducting agent such as carbon black or graphite particles as examples - (P87)], wherein “an amount of the conducting agent may be appropriately controlled” (P87).  Kim teaches the weight ratio of the positive electrode active material and the conducting agent may be in a range of about 99:1 to about 90:10.  Kim thus fails to explicitly teach that the conductive material is included in a 10-35 volume% range with reference to the total volume of positive electrode active material layer; however, Kim teaches an amount of conductive material, just in different terms:  parts by weight based on positive electrode active material versus a volume percent range with reference to the positive active material layer as claimed.  See also the teaching of Hasegawa with respect to the content of the analogous conductive material (rejection of claim 7, entirely incorporated into the present rejection).
Furthermore, looking to known prior art constructs, Leddy teaches analogous art of battery electrodes and that electrodes generally comprise between about 1 and about 35 volume percent electrically conductive particles, and in further embodiments between about 1 and about 15 volume percent, and in additional embodiments between about 2 and about 12 volume percent electrically conductive particles (P64).  
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to look to known battery electrode constructs and ranges of materials relative to one another such as the volume% of electrically conductive particles as taught by Leddy in order to provide a positive electrode of Kim suitable for use.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05).

Response to Arguments
11.	Applicant's arguments filed 7/18/2022 have been fully considered but they are not persuasive. Applicant’s arguments are reproduced below with an Examiner response section provided that is respectfully submitted:
	
1) Claim 1 is amended to incorporate claim 6 with deleting "sulfide-based ion solid (Li2S-P2S5)." Regarding claim 6, the Examiner concedes that Kim and Zhamu fail to explicitly teach the claimed ion conductor but asserts that Hasegawa teaches corresponding ion conductor and the specified examples include at least sulfide solid electrolytes including Li2S-P2S5.  Hasegawa does teach oxide solid electrolytes and sulfide solid electrolytes including Li2S-P2S5 but does not teach the ion conductor includes an inorganic-based compound of one or more selected from a group including trilithium borate (Li3BO3), lithium tetraborate (Li2B4O7), lithium borosilicate (LiBSiO4), lithium aluminosilicate (LiAISiO4), lithium titanium phosphate (LiTi2(PO4)3), lithium borosilicon phosphate (Li2O-SiO2-B2O3-P205), lithium aluminum titanium phosphate (Li1.3Alo.3Ti17(PO4)3), and lithium aluminum germanium phosphate (Li1.5AI0.5Ge1.5(PO4)3) (Examiner emphasis).
Takami, Sakamoto, Leddy and Satou are cited as teaching some features with respect to claim 3, 5, 7, 9, and 10 but do not remedy the foregoing deficiency of Kim, Zhamu, and Hasegawa with respect to claim 1. 
Accordingly, Kim, Zhamu, Takami, Hasegawa, Sakamoto, Leddy and Satou, alone or in combination, fail to teach or suggest each and every claimed feature of claim 1. 
Therefore, it is respectfully submitted that claim 1 is allowable over Kim, Zhamu, Takami, Hasegawa, Sakamoto, Leddy and Satou. It is also respectfully asserted that claims 2-5, 7, 9-11, and 13 which depend from claim 1 are also allowable at least by virtue of their dependency from the allowable base claim. 

	Response:  Hasegawa teaches the electrolyte (“ion conductor”) is one that has lithium ion conductivity (P42) and the specified examples include at least Li1.5Al0.5Ge1.5(PO4)3, among others (P42-45).  Accordingly, Hasegawa teaches at least one example from the group claimed, and the rejection has been updated accordingly.  It is respectfully noted that an Applicant or Applicant’s representative cannot misrepresent material facts of the state of the prior art to the Examiner. Xitronix Corp. v. KLA-Tencor Corp., No. A-14-CA-01113-SS, 2016 WL 7626575 (W.D. Tex. Aug. 26, 2016), aff’d Rule 36, No. 16-2746 (Fed. Cir. May 23, 2019).
	
Conclusion
12.	The prior art previously made of record and not relied upon is considered pertinent to applicant's disclosure:
	Lee et al. (KR 10-2016-0034516) (“D2” in the written opinion of the ISA; copy provided by Applicant) teaches a specific example of LiNi0.8Mn0.1Co0.1O2 (example 1) that anticipates Chemical Formula 1 and the ranges presented in claims 1 and 2.  Lee teaches the positive electrode active material is using such a positive electrode active material has excellent C0rate properties and lifespan properties (abstract).  
	The above compound of LiNi0.8Mn0.1Co0.1O2 is known in the art as NMC811 and is a well known compound for use as a positive electrode active material (see also at least Takahashi et al. US 2017/0229704 – P60).  
	LiNixMnyCozO2 compounds that are “nickel-rich” and optimization thereof is a well known expedient in the art (see at least Rao (US 2015/0083976) – P9.
	See also Van Berkel et al. (US 2017/0005367) and Kim et al. (US 2016/0380304) for other references teaching Li(NiMnCo)O2 materials with garnet structure solid electrolytes.
	See also Sakamoto (US 2017/0179521), Ueda et al. (US 2018/0277890), and Ohta et al., "All-solid-state lithium ion battery using garnet-type oxide and Li3BO3 solid electrolytes fabricated by screen printing," J. Power Sources, 238 (2013) 53-56 for other references teaching boron-containing LiyLa3Zr2O12 garnet crystal structure materials.
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867. The examiner can normally be reached Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA J BARROW/Primary Examiner, Art Unit 1729